Citation Nr: 0627608	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  01-08 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for residuals of cold injury of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
December 1946.


This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In July 2003, the Board remanded this case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDINGS OF FACT

1.  The residuals of cold injury of the right foot are 
manifested by cold sensitivity, onychomycosis, bluish red 
coloration, and intermittent hyperhidrosis. 

2.  The residuals of cold injury of the left foot are 
manifested by cold sensitivity, onychomycosis, bluish red 
color coloration, and intermittent hyperhidrosis.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation of 30 
percent for residuals of cold injury of the right foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7122 (2005).

2.  The criteria for an increased disability evaluation of 30 
percent for residuals of cold injury of the left foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.104, Diagnostic Code 7122 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran's current claim to 
establish entitlement to a disability rating increase.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The December 2003 and February 2004 RO letters issued 
pursuant to the July 2003 Board remand informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his claim that had not been obtained.  
It emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  The RO issued a letter in March 2006 that 
supplemented the previous VCAA specific information on the 
evidence needed to substantiate the claim.  The 
correspondence mentioned above advised him of the evidence he 
needed to submit.  The VCAA-directed letters informed him 
that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, a 
comprehensive VCAA notice was not provided to the veteran 
prior to the initial AOJ adjudication of the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as interpreted in Pelegrini.  
As explained below, the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  Comprehensive VCAA notice 
was issued pursuant to the Board remand and thereafter the VA 
considered the claim again on the merits in December 2005.  
Thus, any timing deficiency in not providing comprehensive 
notice earlier was cured by subsequent action in this case as 
a result of the Board remand.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  There were 
references to this element on page 1 of the February 2004 RO 
letter and on page 1 of the March 2006 RO letter that the 
Board finds fairly represented the content of the "fourth 
element".  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly prior 
to the initial determination is harmless error.  The record 
shows the veteran had a meaningful opportunity to participate 
effectively in the processing of the claim.  Furthermore, the 
RO provided additional information regarding the effective 
date and initial rating elements for compensation in the 
March 2006 correspondence.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The development of the claim produced relevant VA 
clinical records and private treatment reports.  The veteran 
also received VA medical examinations and opinions that 
addressed the appeal issue.  Thus, the Board finds the 
development is adequate when read in its entirety, and it 
satisfied the directive in the remand order and the 
obligations established in the VCAA.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issue on the merits.


Analysis

The record shows that the 30 percent evaluation for residuals 
of frozen feet has been in effect continuously from May 1956 
and is protected.  The current appeal arose from a claim for 
increase that the RO received in December 1999.  Although a 
review of the recorded history of a disability is necessary 
in order to make an accurate evaluation, see 38 C.F.R. §§ 
4.2, 4.41, in a claim for increase such as the veteran's, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Powell v. West, 13 Vet. 
App. 31 (1999), Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The RO received the claim for increase more than a year after 
VA published changes to the rating scheme for cold injury 
residuals.  Thus, the criteria did not change during the 
pendency of the appeal and the revised criteria are 
applicable to this claim.  Under the rating scheme previously 
applied, the 30 percent evaluation was provided for a 
bilateral disability manifested by "persistent moderate 
swelling, tenderness, redness, etc." 

For cold injury residuals: With pain, numbness, cold 
sensitivity, or arthralgia plus two or more of the following: 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 30 percent evaluation is 
provided.  With pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 20 percent 
evaluation is provided.  With pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent evaluation is 
provided.  Note (1): Amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Note (2): 
Evaluate each affected part (hand, foot, ear, nose) 
separately and combine the ratings, if appropriate, in 
accordance with Secs.  4.25 and 4.26.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 as amended from January 12, 1998, 62 
Fed. Reg. 65219, Dec. 11, 1997.  

For cold injury residuals: With the following in affected 
parts: Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 30 
percent evaluation is provided.  For arthralgia or other 
pain, numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis), a 20 
percent evaluation is provided. For arthralgia or other pain, 
numbness, or cold sensitivity, a 10 percent evaluation is 
provided. Note (1): Separately evaluate amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy, under other diagnostic codes. Separately evaluate 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under diagnostic code 7122.  Note (2): Evaluate each affected 
part (e.g., hand, foot, ear, nose) separately and combine the 
ratings in accordance with Secs.  4.25 and 4.26.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 as amended from August 13, 
1998, 63 Fed. Reg. 37779, July 14, 1998.  

The VA examiner in September 2000 noted the veteran's 
complaint of on and off hyperhidrosis, and painful feet with 
walking and cold feeling feet, but he denied any numbness of 
the feet.  The feet were a bluish red with no edema; they 
were cold and showed skin atrophy.  The feet were dry with 
normal texture and no ulcerations.  There was no hair growth 
on the legs or feet.  He had an interdigital fungal infection 
and onychomycosis.  Vibration, touch and pinprick sensation 
were normal in both feet, but he had absent touch and 
vibratory sensation to the middle third of the leg.  He had 
deformity of the first metatarsophalangeal joints 
bilaterally.  The posterior tibial pulse was absent on both 
sides.  After reviewing X-rays of the feet the examiner's 
diagnoses were frostbite of both feet, and degenerative 
arthritis of both feet.  

The VA examiner reviewed the claims file in October 2000 and 
agreed with another medical assessment that the veteran's 
aortoiliac occlusion and diffuse arteriosclerosis was not 
related to the cold injury.  The examiner noted the veteran 
had a cerebrovascular accident so his circulatory problems 
appeared unrelated to the cold injury.  He showed some 
changes in the coloring of his feet that suggested cold 
injury involvement of the small vessels, but not the large 
vessels for which he had surgery in the past.  The examiner 
opined that the degenerative arthritis of the feet could be 
secondary to frostbite or to age.  The examiner stated that 
the veteran seemed to have sensory peripheral neuropathy 
since vibration was absent on the left foot to the middle 
third of the leg.  It was the examiner's opinion that the 
veteran failed to show anything suggestive of worsened 
symptoms of circulatory compromise on the right foot.  

Another VA examiner also reviewed the record in December 2003 
and noted that the veteran stated his main problem was with 
the lower extremities, that being the peripheral vascular 
disease for which he had arterial bypass surgery in 1980.  
The examiner also listed the veteran's other numerous medical 
problems, which are shown in the extensive record of VA 
treatment through 2005 that note residuals of frozen feet by 
history.  Regarding the feet, the veteran denied any 
significant pain but referred to calf pain that sounded to 
the examiner like claudication from the peripheral vascular 
disease.  He denied open sores or ulcers on the feet but 
reported some numbness, and sensitivity to cold.  He denied 
weakness or edema of the feet or use of any device or special 
shoes.  He used topical cream for the toenails and fungus 
infection.  The veteran walked without assistance, his feet 
were bluish/red with small bluish vessels seen on the skin 
that were capillary-like vessels.  The feet were not tender 
and there was no edema or instability, although there was 
trace pitting edema above the right ankle.  The examiner 
reported severe onychomycosis, but no evidence of ulceration 
or open sores and no pain on manipulation.  Overall he 
appeared to have less sensation to touch and pinprick in the 
left foot that extended above the left foot to the distal 
left leg.  

The examiner's assessment was cold injury to both feet.  The 
examiner noted onychomycosis of the toenails, hair loss of 
the lower extremities and that the veteran complained of 
increased sweating or hyperhidrosis.  The examiner opined 
that the onychomycosis was as likely as not secondary to cold 
exposure.  The examiner opined that it was speculative to 
relate degenerative changes in the feet to cold exposure 
after more than 50 years from the incident, and noted there 
was an X-ray in September 1976 showing no abnormality of the 
feet.  The examiner stated the same would be for the 
neuropathy of the left foot and part of the left lower 
extremity in light of the history of peripheral vascular 
disease and stroke.  It would be speculative to relate the 
peripheral vascular disease to cold injury since it was 
widespread and mainly affected areas above the feet, and the 
veteran had multiple risk factors including smoking and 
hyperlipidemia. 

The subsequent amendment effective from in August 1998 did 
not alter the essential rating elements reflected in the 
changes to the regulations for evaluating cold injury that 
were effective in January 1998.  However, in light of the 
well reasoned clarifying opinion in December 2003, the 
peripheral vascular symptoms, peripheral neuropathy and 
arthritis may not be considered in the evaluation of the cold 
injury residuals as they are not associated with the service 
connected disability.  See 38 C.F.R. § 4.14.

That being said, applying the probative evidence found on the 
VA examinations to the rating schedule criteria leads the 
Board to conclude that a higher evaluation of 30 percent is 
warranted for each lower extremity as the level of disability 
contemplated for that rating is more nearly approximated.  
The current rating scheme does present a rather mechanical 
application of the schedular criteria.  However, applying the 
rating schedule liberally results in a 30 percent evaluation 
in light of the color changes, cold sensitivity, the nail 
abnormalities and the complained of hyperhidrosis.  The nail 
abnormalities and color changes of the feet as well as 
coldness are plausibly associated with the cold injury.  As 
to hyperhidrosis, the veteran asserts this only as an 
intermittent problem and the examiners in 2000 and 2003 did 
not clearly rule out this manifestation and neither examiner 
provided another more likely basis for it.  The VA 
examinations are the best evidence in a record supplemented 
with voluminous outpatient reports that show the veteran's 
treatment directed primarily to the peripheral vascular 
disability.  However, the evidence of probative value viewed 
objectively against the pertinent evaluative criteria does 
not preponderate against the 30 percent evaluation for either 
foot.  38 C.F.R. § 4.7.

A disability evaluation in all cases must be coordinated with 
impairment of function, and in this case the probative 
evidence does show appreciable impairment related to the 
service-connected cold injury residuals.  38 C.F.R. § 4.21.  
The benefit of the doubt doctrine is applicable where, as 
here, the preponderance of the evidence is not against the 
claim for an increased evaluation based on dual (separate) 30 
percent ratings for cold injury residuals of the feet, to be 
combined as explained in the schedular criteria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the cold injury residuals have 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes an 
appreciable impairment and the record notes the veteran's 
complaints with respect to other disabilities occupy the 
majority of the treatment he receives.  Accordingly, an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996)(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.), see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

Entitlement to dual (separate) 30 percent ratings for cold 
injury residuals of the feet is granted, subject to the 
regulations governing the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


